18-13374-mew             Doc 407        Filed 02/26/19 Entered 02/26/19 20:49:48                       Main Document
                                                     Pg 1 of 20
                                   Hearing Date and Time: March 13, 2019 at 11:00 a.m. (prevailing Eastern Time)
                                         Objection Deadline: March 6, 2019 at 4:00 p.m. (prevailing Eastern Time)

     Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C.
     Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                       300 North LaSalle Street
     Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                         )
     In re:                                                              ) Chapter 11
                                                                         )
     AEGEAN MARINE PETROLEUM NETWORK                                     ) Case No. 18-13374 (MEW)
     INC., et al.,1                                                      )
                                                                         )
                                Debtors.                                 ) (Jointly Administered)
                                                                         )

                           NOTICE OF DEBTORS’ MOTION FOR
                    ENTRY OF AN ORDER (I) EXTENDING THE DEBTORS’
                   EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN AND
               SOLICIT ACCEPTANCES THEREOF PURSUANT TO SECTION 1121
              OF THE BANKRUPTCY CODE, AND (II) GRANTING RELATED RELIEF


              PLEASE TAKE NOTICE that on February 26, 2019, the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”), filed the Debtors’ Motion For Entry of an

 Order (I) Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit

 Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code, and (II) Granting Related

 Relief (the “Motion”). A hearing on the Motion will be held before the Honorable Michael E.



 1
       Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
18-13374-mew       Doc 407        Filed 02/26/19 Entered 02/26/19 20:49:48          Main Document
                                               Pg 2 of 20


 Wiles of the United States Bankruptcy Court for the Southern District of New York (the “Court”)

 in Room 617, One Bowling Green, New York, New York 10004, on March 13, 2019 at

 11:00 a.m. (prevailing Eastern Time).

          PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

 (each, an “Objection”) shall be in writing, shall conform to the Federal Rules of Bankruptcy

 Procedure, the Local Bankruptcy Rules for the Southern District of New York, and shall be filed

 with the Bankruptcy Court (a) by registered users of the Bankruptcy Court’s case filing system,

 electronically in accordance with General Order M‒399 (which can be found at

 http://www.nysb.uscourts.gov), and (b) by all other parties in interest, on a CD-ROM, in

 text-searchable portable document format (PDF) (with a hard copy delivered directly to

 Chambers), in accordance with the customary practices of the Bankruptcy Court and General

 Order M‒399, to the extent applicable, and served—so as to be actually received no later than

 March 6, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”)—on (a) the

 Debtors, (b) the Master Service List (available on the website of the Debtors’ claims and noticing

 agent), (c) any party that has requested notice pursuant to Bankruptcy Rule 2002, and (d) any other

 entities with a particularized interest in the subject matter of the Motion.

          PLEASE TAKE FURTHER NOTICE that if no Objections or other responses are timely

 filed and served with respect to the Motion, the Debtors shall, on or after the Objection Deadline,

 submit to the Court an order substantially in the form annexed as Exhibit A to the Motion, which

 order the Court may enter without further notice or opportunity to be heard.

          PLEASE TAKE FURTHER NOTICE that copies of the Motion may be obtained free of

 charge     by   visiting   the     website   of    Epiq    Corporate     Restructuring,   LLC    at

 http://dm.epiq11.com/aegean. You may also obtain copies of any pleadings by visiting the


                                                   2
18-13374-mew       Doc 407     Filed 02/26/19 Entered 02/26/19 20:49:48      Main Document
                                            Pg 3 of 20


 Bankruptcy Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures

 and fees set forth therein.

 New York, New York                        /s/ Marc Kieselstein
 Dated: February 26, 2019                  Marc Kieselstein, P.C.
                                           Cristine Pirro
                                           KIRKLAND & ELLIS LLP
                                           KIRKLAND & ELLIS INTERNATIONAL LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone:     (212) 446-4800
                                           Facsimile:     (212) 446-4900
                                           - and -
                                           James H.M. Sprayregen, P.C.
                                           Adam C. Paul, P.C. (admitted pro hac vice)
                                           W. Benjamin Winger (admitted pro hac vice)
                                           KIRKLAND & ELLIS LLP
                                           KIRKLAND & ELLIS INTERNATIONAL LLP
                                           300 North LaSalle Street
                                           Chicago, Illinois 60654
                                           Telephone:     (312) 862-2000
                                           Facsimile:     (312) 862-2200

                                           Counsel to the Debtors and Debtors in Possession




                                              3
18-13374-mew             Doc 407        Filed 02/26/19 Entered 02/26/19 20:49:48                       Main Document
                                                     Pg 4 of 20
                                   Hearing Date and Time: March 13, 2019 at 11:00 a.m. (prevailing Eastern Time)
                                        Objection Deadline: March 6, 2019 at 4:00 p.m. (prevailing Eastern Time)

     Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C.
     Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                       300 North LaSalle Street
     Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                                )
     In re:                                                                     )    Chapter 11
                                                                                )
     AEGEAN MARINE PETROLEUM NETWORK INC., et                                   )    Case No. 18-13374 (MEW)
     al.,1                                                                      )
                                                                                )
                                Debtors.                                        )    (Jointly Administered)
                                                                                )

                           DEBTORS’ MOTION FOR ENTRY OF
                        AN ORDER (I) EXTENDING THE DEBTORS’
                   EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN AND
               SOLICIT ACCEPTANCES THEREOF PURSUANT TO SECTION 1121
              OF THE BANKRUPTCY CODE, AND (II) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion (this “Motion”).

                                                Preliminary Statement

              1.     Less than four months from the Petition Date, the Debtors have made substantial

 progress towards achieving a successful turnaround and taking the steps necessary to implement




 1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
18-13374-mew        Doc 407   Filed 02/26/19 Entered 02/26/19 20:49:48           Main Document
                                           Pg 5 of 20


 the transactions contemplated by the restructuring support agreement (the “RSA,” and the parties

 thereto, the “RSA Parties”). Indeed, in compliance with the milestones set forth in the RSA, the

 Debtors have filed the Plan and Disclosure Statement, which enjoy broad support from the

 Debtors’ key constituents. Additionally, upon the Court’s approval of the adequacy of the

 Disclosure Statement, the Debtors commenced solicitation of votes to accept or reject the Plan as

 of February 15, 2019. The compromises set forth in the RSA have enabled the Debtors to stabilize

 these chapter 11 cases and expand the distance between their current reorganizational prospects

 and the imminent, disorderly liquidation they faced last summer.

        2.      Among numerous other steps the Debtors have made toward a successful

 restructuring, the Debtors have:

                      stabilized operations and smoothly transitioned into chapter 11 through the
                       approval of approximately 15 first day motions, including garnering crucial
                       authority to pay certain taxes, continue important insurance programs,
                       honor wages and certain employee benefit programs in the ordinary course
                       of business, and maintain their cash management system;

                      extensively negotiated competing proposals and obtained final approval for
                       $535 million in aggregate debtor in possession financing (the “DIP
                       Financing”) and consensual use of cash collateral [Docket No. 290],
                       including five adequate protection stipulations [Docket Nos. 241 - 245];

                      consensually resolved several objections to the foregoing operational relief
                       and DIP Financing;

                      negotiated multiple restructuring support agreements and engaged in a
                       competitive bidding process with respect thereto, culminating in execution
                       of the RSA;

                      negotiated the definitive documentation necessary to implement the RSA,
                       including a chapter 11 plan [Docket No. 382] (the “Plan”) and
                       accompanying disclosure statement [Docket No. 383] (the “Disclosure
                       Statement”);

                      prepared financial projections, a valuation analysis, and a liquidation
                       analysis in relation to the Disclosure Statement;



                                                5
18-13374-mew        Doc 407    Filed 02/26/19 Entered 02/26/19 20:49:48              Main Document
                                            Pg 6 of 20


                       prepared a business plan and related materials, which together lay the
                        groundwork for ongoing operations;

                       submitted their schedules of assets and liabilities and statements of financial
                        affairs on January 2, 2019, which required review and analysis of thousands
                        of claims, assets, and contracts of each of the Debtors;

                       produced a significant amount of documents in response to discovery
                        requests received from the Committee;

                       obtained entry of the claims bar date order in these chapter 11 cases to
                        facilitate the timely administration of their claims pool;

                       commenced solicitation of votes to accept or reject the Plan; and

                       engaged with all key stakeholders and their advisors, including the
                        Committee, with the ultimate goal of achieving consensus and reducing
                        administrative costs.

        3.      Despite the significant progress that has been made towards achieving the

 restructuring goals, given the size and complexity of these chapter 11 cases, much work remains

 to be done. Among other things, the Debtors continue to focus on negotiating and finalizing the

 other definitive documentation necessary to implement the restructuring, including a litigation

 trust agreement, evaluating and making decisions regarding the assumption or rejection of

 executory contracts and leases, completing solicitation of votes to accept or reject the Plan, and

 addressing and resolving objections to confirmation of the Plan, with the ultimate goal of a fully

 consensual confirmation process and the Debtors’ timely and efficient emergence from chapter 11.

        4.      The Debtors therefore believe it is prudent to seek a 60-day extension of the

 Exclusivity Periods to permit the Debtors to finalize the restructuring transactions contemplated

 by the Plan and proceed toward their goal of confirming a consensual, value-maximizing

 chapter 11 plan of reorganization in an efficient, organized fashion. Further, the Debtors consulted

 with and provided the RSA Parties, including the Committee, with an opportunity to review and

 comment on the Debtors’ requested extension.


                                                   6
18-13374-mew       Doc 407      Filed 02/26/19 Entered 02/26/19 20:49:48              Main Document
                                             Pg 7 of 20


         5.      The Debtors’ progress to date has been achieved in no small part due to the

 breathing room provided by chapter 11. The Debtors believe that maintaining their exclusive right

 to file and solicit votes on the Plan is critical to their ability to complete a value-maximizing

 process and achieve their remaining restructuring goals as efficiently and expeditiously as possible

 without the risk of the substantial additional costs and disruption that could follow an expiration

 of the Exclusivity Periods. Accordingly, the Debtors request an extension of the Exclusivity

 Periods to allow the Debtors to finish the Plan confirmation process without the costly disruption

 that would occur if competing plans were to be proposed.

                                           Relief Requested

         6.      The Debtors seek entry of an order, substantially in the form attached hereto as

 Exhibit A (the “Order”): (a) extending the Debtors’ exclusive right to file a chapter 11 plan by

 approximately 60 days through and including May 6, 2019 (the “Filing Exclusivity Period”), and

 to solicit votes thereon by approximately 60 days through and including July 5, 2019

 (the “Soliciting Exclusivity Period,” and together with the Filing Exclusivity Period,

 the “Exclusivity Periods”), without prejudice to the Debtors’ right to seek further extensions to the

 Exclusivity Periods; and (b) granting related relief.

                                       Jurisdiction and Venue

         7.      The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated December 1, 2016. The Debtors confirm their consent, pursuant to

 Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with this motion to

 the extent that it is later determined that the Court, absent consent of the parties, cannot enter final



                                                    7
18-13374-mew       Doc 407      Filed 02/26/19 Entered 02/26/19 20:49:48             Main Document
                                             Pg 8 of 20


 orders or judgments in connection herewith consistent with Article III of the United States

 Constitution.

        8.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        9.       The statutory bases for the relief requested herein are section 1121(d) of title 11 of

 the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Bankruptcy

 Rule 9006.

                                             Background

        10.      The Debtors, together with their non-Debtor subsidiaries, are a leading marine fuel

 logistics company with approximately 850 employees and active operations in 20 countries

 worldwide. The Debtors’ core business involves marketing and physically supplying marine fuel

 and lubricants to vessels in port, at sea, on rivers and other waterways. The Debtors own and/or

 operate a fleet of 57 vessels, including 37 owned double hull bunkering tankers, covering more

 than 50 ports worldwide, including Northern Europe and the Antwerp-Rotterdam-Amsterdam

 region, the U.S. East and West Coasts, Gibraltar, Greece, Morocco, Canada, Jamaica, Trinidad

 and Tobago, the Gulf of Mexico, Germany, South Africa, and the U.S. Virgin Islands. The Debtors

 also own or lease land-based storage facilities—consisting of two terminals and more than

 1,000,000 cubic meters of storage capacity—in the United States, Morocco, Canary Islands,

 Germany, and the United Arab Emirates. The Debtors are headquartered in Athens, Greece, and

 have a corporate office in New York, New York. As of November 6, 2018 (the “Petition Date”),

 the Debtors’ funded debt obligations totaled approximately $855 million consisting of 12 secured

 credit facilities and two issuances of unsecured convertible notes.

        11.      On the Petition Date, each of the Debtors filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing



                                                   8
18-13374-mew       Doc 407      Filed 02/26/19 Entered 02/26/19 20:49:48              Main Document
                                             Pg 9 of 20


 their properties as debtors in possession pursuant to section 1107(a) and 1108 of the Bankruptcy

 Code. On November 6, 2018, the Court entered an order authorizing the joint administration and

 procedural consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket

 No. 19]. No entity has requested the appointment of a trustee or examiner in these chapter 11

 cases. On November 15, 2018, the United States Trustee for the Southern District of New York

 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to

 section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 80].

                                            Basis for Relief

         12.     A debtor has the exclusive right to propose a chapter 11 plan for the first 120 days

 of a chapter 11 case pursuant to section 1121(b) of the Bankruptcy Code. Section 1121(c)(3) of

 the Bankruptcy Code extends the period of exclusivity for an additional 60 days, to an initial

 maximum of 180 days, where the debtor has filed a chapter 11 plan and is soliciting votes on such

 plan. “[T]he point of exclusivity is to promote an environment in which the debtor’s business may

 be rehabilitated and a consensual plan may be negotiated.” In re Burns and Roe Enters., Inc.,

 No. 00-41610 RG, 2005 WL 6289213, at *4 (D.N.J. Nov. 2, 2005). In these chapter 11 cases, the

 Exclusivity Periods set forth in sections 1121(b) and 1121(c) of the Bankruptcy Code will expire

 on March 6, 2019, and May 5, 2019, respectively, absent further order of the Court. As stated

 above, the Debtors filed the Plan within the existing Exclusivity Period, however, out of an

 abundance of caution, the Debtors seek an extension of the Exclusivity Periods to continue

 working toward their goal of confirming a consensual, value-maximizing chapter 11 plan of

 reorganization.

         13.     Section 1121(d)(1) permits a court to extend a debtor’s exclusivity “for cause,”

 subject to certain limitations not relevant here. Specifically, section 1121(d) provides that “on

 request of a party in interest made within the respective periods . . . of this section and after notice

                                                    9
18-13374-mew       Doc 407      Filed 02/26/19 Entered 02/26/19 20:49:48               Main Document
                                             Pg 10 of 20


 and a hearing, the court may for cause reduce or increase the 120-day period or the 180-day period

 referred to in this section.” Although the term “cause” is not defined by the Bankruptcy Code,

 such term should be viewed flexibly in this context “in order to allow the debtor to reach an

 agreement.” H.R. Rep. No. 95, 95th Cong., 1st Sess. 232 (1997); see also In re Public Serv. Co.

 of New Hampshire, 88 B.R. 521, 534 (Bankr. D.N.H. 1988) (“legislative intent . . . [is] to promote

 maximum flexibility”). Simply put, a debtor should be given a reasonable opportunity to negotiate

 an acceptable plan with creditors and to prepare adequate financial and nonfinancial information

 concerning the ramifications of any proposed plan for disclosure to creditors. See In re Texaco

 Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y. 1987).

         14.     Courts within the Second Circuit and in other jurisdictions have held that the

 decision to extend the Exclusivity Periods is left to the sound discretion of a bankruptcy court and

 should be based on the totality of circumstances in each case. See, e.g., In Matter of Excel Mar.

 Carriers Ltd., No. 13-23060-RDD, 2013 WL 5155040, at *2 (Bankr. S.D.N.Y. Sept. 13, 2013);

 In re Dow Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997); In re McLean Indus., Inc.,

 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987); First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip.,

 Inc., 64 B.R. 963, 965 (D. Del. 1986). In general, as long as debtors give the court “no reason to

 believe that they are abusing their exclusivity rights . . . [a] requested extension of exclusivity . . .

 should be granted.” In re Global Crossing Ltd., 295 B.R. 726, 730 (Bankr. S.D.N.Y. 2003); see

 also In re Borders Grp., Inc., 460 B.R. 818, 822 (noting the debtors’ “substantial efforts . . . to

 stabilize their business and develop a viable exit strategy”). In particular, courts examine a number

 of factors to determine whether a debtor has had an adequate opportunity to develop, negotiate,

 and propose a chapter 11 plan and thus whether there is “cause” for extension of the Exclusivity

 Periods. See In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006); In re



                                                    10
18-13374-mew          Doc 407    Filed 02/26/19 Entered 02/26/19 20:49:48             Main Document
                                              Pg 11 of 20


 Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 183 (Bankr. D.N.J. 2002); McLean Indus.,

 87 B.R. at 834; see also Dow Corning, 208 B.R. at 664 (identifying the below factors and noting

 that courts generally rely on the same factors to determine whether exclusivity should be

 extended); In re Friedman’s Inc., 336 B.R. 884, 888 (Bankr. D. Ga. 2005) (same). These factors

 include the following:

                (a)       the size and complexity of the case;

                (b)       the existence of good faith progress toward reorganization;

                (c)       the necessity of sufficient time to negotiate a plan of reorganization
                          and prepare adequate information to allow a creditor to determine
                          whether to accept such plan;

                (d)       whether the debtor is paying its debts as they become due;

                (e)       whether the debtor has demonstrated reasonable prospects for filing
                          a viable plan;

                (f)       whether the debtor has made progress negotiating with creditors;

                (g)       the amount of time which has elapsed in the case;

                (h)       whether the debtor is seeking an extension to pressure creditors; and

                (i)       whether an unresolved contingency exists.

        15.     Not all of these factors are relevant to every case and courts use only the relevant

 subset of the above factors to determine whether cause exists to grant an exclusivity extension in

 a particular chapter 11 case. See, e.g., Express One, 194 B.R. at 100 (identifying four of the factors

 as relevant in determining whether “cause” exists to extend exclusivity); In re United Press Int’l,

 Inc., 60 B.R. 265, 269 (Bankr. D.D.C. 1986) (finding that the debtor showed “cause” to extend

 exclusivity based upon three of the factors); In re Texaco, Inc., 76 B.R. at 327 (holding that size

 and complexity of the chapter 11 case provided sufficient cause to extend exclusivity). For

 example, both Congress and courts have recognized that the size and complexity of a debtor’s case

 alone may constitute cause for extension of a debtor’s exclusive periods to file a plan and solicit

                                                   11
18-13374-mew        Doc 407       Filed 02/26/19 Entered 02/26/19 20:49:48           Main Document
                                               Pg 12 of 20


 acceptances of such a plan.           H.R. No. 95-595, at 231-232, 406 (1978), reprinted in

 1978 U.S.C.C.A.N. 5787, 6191 (“[I]f an unusually large company were to seek reorganization

 under chapter 11, the court would probably need to extend the time in order to allow the debtor to

 reach an agreement.”); see also Texaco, 76 B.R. at 326 (“The large size of a debtor and the

 consequent difficulty in formulating a plan of reorganization for a huge debtor with a complex

 financial structure are important factors which generally constitute cause for extending the

 exclusivity periods.”).

        16.     Since the Petition Date, the Debtors have engaged with the Committee, Mercuria,

 the other RSA Parties, and additional key stakeholders in an effort to reach consensus on the terms

 of the Debtors’ restructuring and ultimate emergence from chapter 11. Over this time, the Debtors

 have secured DIP Financing, obtained broad-based support for their contemplated restructuring

 transaction, filed the Plan, received approval of the Disclosure Statement, and commenced

 solicitation of votes to accept or reject the Plan. An extension of the Exclusivity Periods will thus

 provide the Debtors with the necessary time and breathing space required to confirm the Plan on

 the timeline required under the RSA while accounting for potential delays that could occur during

 the Plan confirmation process.

        17.     The Debtors submit that sufficient “cause” exists pursuant to section 1121(d) of the

 Bankruptcy Code to extend the Exclusivity Periods as provided herein. Each of the relevant factors

 weighs in favor of an extension of the Exclusivity Periods, as follows:

                          The Debtors’ Chapter 11 Cases Are Large and Complex. These chapter 11
                           cases involve 75 Debtor entities, which have over 850 employees and
                           maintain active operations in 20 countries worldwide in a highly regulated,
                           fuel-based industry. Further, the Debtors have approximately $855 million
                           of prepetition funded debt.

                          The Debtors Have Made Good Faith Progress Towards Exiting Chapter 11.
                           As noted above, the Debtors have already satisfied several key milestones


                                                    12
18-13374-mew       Doc 407   Filed 02/26/19 Entered 02/26/19 20:49:48              Main Document
                                          Pg 13 of 20


                      necessary for their ultimate reorganization, including the completion and
                      filing of their schedules and statements, the setting of a claims bar date, the
                      negotiation and implementation of the DIP Financing, the filing of the Plan
                      and related Disclosure Statement, and commencement of solicitation
                      thereof.

                     An Extension of the Exclusivity Periods Will Not Prejudice Creditors. The
                      Debtors are requesting an extension of the Exclusivity Periods in order to
                      maintain focus on completing their restructuring initiatives and to allow the
                      Plan confirmation process to continue unhindered by competing plans. The
                      Plan provides that most of the Debtors’ creditors will receive full recoveries.
                      Continued exclusivity will permit the Debtors to maintain flexibility so
                      competing plans do not derail the Debtors’ restructuring process. Extending
                      the Exclusivity Periods also will not diminish creditors’ recoveries because
                      the RSA preserves the Debtors’ ability to entertain and develop competing
                      offers in furtherance of their fiduciary duties. Moreover, throughout these
                      chapter 11 cases, the Debtors have had ongoing and transparent
                      communications with their major creditor groups. Among other things, the
                      Debtors have produced a number of documents in response to discovery
                      requests received from the Committee and have regularly updated creditor
                      groups regarding material developments. Ultimately, extending the
                      Exclusivity Periods will benefit the Debtors’ estates, their creditors, and all
                      other key parties in interest especially when, as here, substantially all key
                      creditor constituents support confirmation of the Plan.

                     The Debtors Are Paying Their Bills as They Come Due. Since the Petition
                      Date, the Debtors have paid their vendors in the ordinary course of business
                      or as otherwise provided by orders of the Court. Importantly, the Debtors
                      maintain their ability to continue to pay their bills throughout these
                      chapter 11 cases in light of the liquidity provided by the DIP Financing and
                      through the consensual use of cash collateral.

                     The Debtors Have Demonstrated Reasonable Prospects for Filing a Viable
                      Plan. As discussed above, during their short time in chapter 11, the Debtors
                      have already taken significant steps toward reorganization, including the
                      preparation and filing of their schedules of assets and liabilities and
                      statements of financial affairs, entry into the RSA, and ongoing dialogue
                      and communication with the RSA Parties, the Committee, and their advisors
                      regarding the Plan, Disclosure Statement, and related steps in furtherance
                      of emergence.

                     These Cases Are Just Four Months Old. The Debtors’ request for an
                      extension of the Exclusivity Periods is the Debtors’ first such request and
                      comes less than four months after the Petition Date. As discussed above,
                      during this short time, the Debtors have accomplished a great deal and
                      continue to work diligently towards their timely emergence from
                      chapter 11.

                                                13
18-13374-mew        Doc 407    Filed 02/26/19 Entered 02/26/19 20:49:48              Main Document
                                            Pg 14 of 20


                       An Extension Will Not Pressure Creditors. The Debtors are not seeking an
                        extension of the Exclusivity Periods to pressure or prejudice any of their
                        stakeholders. All creditor groups or their advisors have had an opportunity
                        to actively participate in substantive discussions with the Debtors
                        throughout these chapter 11 cases. Further, the Debtors consulted with and
                        provided the RSA Parties, including the Committee, with an opportunity to
                        review and comment on the Debtors’ request for an extension of the
                        Exclusivity Periods. The Debtors are seeking an extension of the
                        Exclusivity Periods to preserve and capitalize on the progress made to date
                        in their restructuring negotiations. In fact, the Plan provides for substantial
                        recoveries to stakeholders that may be compromised if the Exclusivity
                        Periods expire and other, competing plans are filed that jeopardize the
                        Debtors’ current timeline for emergence. And the Debtors have obtained
                        support from key economic parties in interest with the RSA.

                       Certain Unresolved Contingencies Exist. As discussed, the Debtors
                        continue to actively negotiate the definitive documentation necessary to
                        implement the restructuring, including the litigation trust agreement, which
                        are key components to confirmation of the Debtors’ Plan and maximizing
                        recoveries.

          18.   An objective analysis of the relevant factors demonstrates that the Debtors are

 doing everything that they should be doing as chapter 11 debtors to facilitate a successful

 conclusion to these chapter 11 cases. Accordingly, the Debtors respectfully submit that sufficient

 cause exists to extend the Exclusivity Periods as provided herein.

                                          Motion Practice

          19.   This Motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to this Motion.

 Accordingly, the Debtors submit that this Motion satisfies Rule 9013-1(a) of the Local Bankruptcy

 Rules.

                                                Notice

          20.   The Debtors will provide notice of the Motion in accordance with the Order

 Establishing Certain Notice, Case Management and Administrative Procedures [Docket No. 109].




                                                  14
18-13374-mew        Doc 407     Filed 02/26/19 Entered 02/26/19 20:49:48           Main Document
                                             Pg 15 of 20


 The Debtors submit that, in light of the nature of the relief requested, no other or further notice

 need be given.

                                          No Prior Request

        21.       No prior request for the relief sought in this Motion has been made to this or any

 other court.

                                 [Remainder of page intentionally left blank.]




                                                  15
18-13374-mew       Doc 407     Filed 02/26/19 Entered 02/26/19 20:49:48         Main Document
                                            Pg 16 of 20


        WHEREFORE, the Debtors respectfully request entry of the Order, (a) granting the relief

 requested herein and (b) granting such other relief as is just and proper.

 New York, New York                             /s/ Marc Kieselstein
 Dated: February 26, 2019                       Marc Kieselstein, P.C.
                                                Cristine Pirro
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL
                                                LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900
                                                - and -
                                                James H.M. Sprayregen, P.C.
                                                Adam C. Paul, P.C. (admitted pro hac vice)
                                                W. Benjamin Winger (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL
                                                LLP
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200

                                                Counsel to the Debtors and Debtors in Possession




                                                  16
18-13374-mew   Doc 407   Filed 02/26/19 Entered 02/26/19 20:49:48   Main Document
                                      Pg 17 of 20


                                   EXHIBIT A

                                 Proposed Order
18-13374-mew             Doc 407        Filed 02/26/19 Entered 02/26/19 20:49:48                       Main Document
                                                     Pg 18 of 20


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                                )
     In re:                                                                     )    Chapter 11
                                                                                )
     AEGEAN MARINE PETROLEUM NETWORK INC., et                                   )    Case No. 18-13374 (MEW)
     al.,1                                                                      )
                                                                                )
                                Debtors.                                        )    (Jointly Administered)
                                                                                )

                  ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS
                 TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
              THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”): (a) extending the Filing

 Exclusivity Period through and including May 6, 2019, and the Soliciting Exclusivity Period

 through and including July 5, 2019, without prejudice to the Debtors’ right to seek further

 extensions to the Exclusivity Periods, and (b) granting related relief, all as more fully set forth in

 the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334 and the Amended Standing Order of Reference from the United States District Court for

 the Southern District of New York, dated December 1, 2016; and this Court having found that this

 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

 consistent with Article III of the United States Constitution; and this Court having found that venue

 of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;



 1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.

 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
18-13374-mew       Doc 407     Filed 02/26/19 Entered 02/26/19 20:49:48              Main Document
                                            Pg 19 of 20


 and this Court having found that the relief requested in the Motion is in the best interests of the

 Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

 Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate and

 no other notice need be provided; and this Court having reviewed the Motion and having heard the

 statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

 and this Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      Any responses or objections to the Motion that have not been previously withdrawn

 or otherwise resolved are hereby overruled and denied.

        3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

 pursuant to section 1121(b) of the Bankruptcy Code is hereby extended through and including

 May 6, 2019.

        4.      Pursuant to section 1121(d) of the Bankruptcy Code, the Soliciting Exclusivity

 Period pursuant to section 1121(c) of the Bankruptcy Code is hereby extended through and

 including July 5, 2019.

        5.      Nothing herein shall prejudice the Debtors’ rights to seek further extensions of the

 Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code.

        6.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.




                                                   2
18-13374-mew      Doc 407      Filed 02/26/19 Entered 02/26/19 20:49:48            Main Document
                                            Pg 20 of 20


        7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: ____________, 2019


                                                      HONORABLE MICHAEL E. WILES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
